Fourth Court of Appeals
                        San Antonio, Texas
                              August 16, 2019

                            No. 04-18-00819-CV

                        Margarita MALDONADO,
                                Appellant

                                     v.

                           Trenton FRANKLIN,
                                 Appellee

         From the 225th Judicial District Court, Bexar County, Texas
                      Trial Court No. 2017-CI-24167
                Honorable Rosie Alvarado, Judge Presiding


                              ORDER
The Appellant’s Motion to Withdraw by Michael McEvilly is hereby GRANTED.


It is so ORDERED on August 16, 2019.

                                                         PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court